Order so far as appealed from modified by omitting from items third and seventh the words “ and the manner in which,” and also from items fourth and eighth “ the place where and the manner in which,” and “ the place where and the manner in which defendant was notified of such rescission and offer to return the contract,” and as so modified affirmed, without costs. No opinion. The biE of particulars to be served within twenty days from service of order. Present — Finch, P. J., Merrill, Martin, O’Malley and Untermyer, JJ.